DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments/arguments filed on March 3, 2022 have been fully considered. Based on the Applicant's amendments, the 35 U.S.C. 103 Claim Rejections previously set in the Final Office Action mailed on 11/24/2021 have been withdrawn.

REASONS FOR ALLOWANCE
Claims 23-25, 28-30 and 33-46 are allowed. Claims 1-22, 26-27 and 31-32 were canceled.
The following is an examiner’s statement of reasons for allowance.
The present invention is related a network device, comprising: a receiver configured to receive, on a physical channel resource, a preamble sequence from a terminal device; a processor coupled to the receiver and configured to determine, based on the physical channel resource or the preamble sequence, a first beam that is capable of performing downlink transmission with the terminal device; and a transmitter coupled to the processor and configured to: send a random access response message and a paging message to the terminal device, wherein the random access response message comprises uplink resource indication information and a preamble identifier, wherein the paging message comprises first identification information of one or more to-be-paged terminal devices, and wherein the paging message is sent on the first beam; and send a second identifier or information generated based on the second identifier to a core network device, wherein the receiver is further configured to: receive the second identifier from the terminal device when the preamble identifier corresponds to the 

Regarding independent claim 23, the closest prior art Lee teaches an eNB performing a method including the transmission and reception of random access control messages (Lee, Fig. 14, [0213]). Lee discloses that the WTRU transmits the PRACH preamble in the set of resources associated with the selected beam to the eNB (1405). Based on the PRACH preamble and the set of resources, the eNB determines the beam selected and transmits a further response in the corresponding beam (1406). A RAR includes uplink resources allocation, a RA-RNTI to identify the WTRU, a RA preamble identifier (RAPID), and an index of the RA preamble sequence (Lee, Fig. 12, [0088], [0089]). The WTRU receives the RAR and looks for the RA-RNTI corresponding to the preamble transmitted, where the RAPID is also used to indicate to which WTRU the allocation is directed. Then, the WTRU transmits a scheduled transmission (1205) to the eNB using the allocated resources indicated in the RAR, where the WTRU has a C-RNTI, which is included in the scheduled transmission (Lee, Fig. 12, [0089], [0090]). The WTRU receives a contention resolution message from the eNB (1206) with identity information. Based on the identity information received at 1206 matching the identity transmitted on the scheduled transmission (1205), declaring the RA procedure successful (Lee, Fig. 12, [0091]).
Regarding independent claim 23, the closest prior art Agiwal teaches that the RAR includes paging information, or a paging message with paging information is sent after the RAR by the BS, where the paging information includes one or more UE IDs which are paged (Agiwal, [0224]-[0226]). The paging information and message are transmitted in the suitable or best DL TX beam and received by the UE. Then, the BS checks the MSG 3 with UE ID and paging response indication and determines that there is a page for the UE (Agiwal, [0228]).

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claim 23 the claimed limitations of “A network device, comprising: 
a receiver configured to receive, on a physical channel resource, a preamble sequence from a terminal device; 
a processor coupled to the receiver and configured to determine, based on the physical channel resource or the preamble sequence, a first beam that is capable of performing downlink transmission with the terminal device; and 
a transmitter coupled to the processor and configured to: 
send a random access response message and a paging message to the terminal device, wherein the random access response message comprises uplink resource indication 8Atty. Docket: 4747-19700 (85466210US05) information and a preamble identifier, wherein the paging message comprises first identification information of one or more to-be-paged terminal devices, and wherein the paging message is sent on the first beam; and 
send a second identifier or information generated based on the second identifier to a core network device, 
wherein the receiver is further configured to: 
receive the second identifier from the terminal device when the preamble identifier corresponds to the preamble sequence and a first identifier of the terminal device matches the first identification information, wherein the second identifier of the terminal device is sent on an uplink resource indicated by the uplink resource indication information; and 
receive a confirmation message from the core network device, wherein the confirmation message indicates that the terminal device is a to-be-paged terminal device, wherein the processor is further configured to determine, based on the second identifier and the confirmation message, that the terminal device is the to-be-paged terminal device, and 
wherein the transmitter is further configured to send first indication information to the terminal device to enable the terminal device to determine to complete a random access procedure” are considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claims 23 and 33 obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473